DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This first non-final action is in response to applicant's Request for Continued Examination (RCE) of August 09, 2022. Claims 1-4, 6-11 are pending and have been considered as follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being obvious by Palviainen (WO2017180366A1) in view of Bai (US 20190163204A1).
	
	Regarding claim 1, Palviainen teaches an automated valet parking system that automatically moves an autonomous driving vehicle to a pick-up space of a parking place by issuing an instruction to the autonomous driving vehicle parked in the parking place according to a pick-up request from a user frontend ([0003] Systems and methods enable more efficient flow of traffic around a large, multi-exit venue where many people may be simultaneously requesting their autonomous vehicles to arrive for pickup; [0004]-[0007], The smart space manger directs the vehicle and the user to the selected exit; designates particular time slots for vehicle pickups at each exit; to bring an AV available to a user when he or she needs it, e.g., when a user exits an indoor complex)
	 the system comprising a processor configured to ([0079] a processor 718): 
	determine whether or not the user frontend of a user is located within a vicinity of a preset-pick-up area including the pick-up space ([0044]- [0046] the smart space tracks the user's movement, predict which exit the user will take and when; [0026] the smart space exit manager 138 schedules time slots for pickup traffic outside the exit for autonomous vehicles); 
	receive the pick-up request in response to determining that the user frontend is located within the vicinity of the preset-pick-up area instruct the autonomous driving vehicle that is a target of the pick-up request to move to the pick-up space when the pick-up request is received ([0046]-[0048] the user notifies 424 the SSM 404 of her wish to leave the smart space. Alternatively, the smart space manager 404 may determine that the user is about to exit the mall, via the predicted exit; [0034] In response to a user pressing the Follow Me button, the autonomous driving (or Follow Me) mode 208 allows the autonomous vehicle to be directed to drive to a selected exit of a smart space. [0004]- [0007] directs the vehicle and the user to the selected exit).
	Palviainen does not explicitly teach but Bai teaches continuously acquire a position information from the user frontend ( [0023]acquiring position information (GPS) from the user frontend (mobile device 180); The mobile device 180 may include a GPS unit 170, an interface 172, one or more applications 182, 182′, a communication unit 184.The system 100 may also communicate with or receive information from a server 190 via the communication unit 112 ), and when the determination is made that the user frontend is located within the vicinity of the preset pick-up area including the pick-up space([0042]-[0047] premature arrival of the individual at the pick-up location based on (among other things) GPS location of the individual. “vicinity”, timing controller being used to synchronize the arrival of the user and the vehicle at the pick-up location), notify the user frontend of the pickup start based on the pick-up request ([0044] the timing controller 114 may suggest a change to the pick-up time, notifying the individual that exiting during the seventh inning would save fifteen minutes in drive time, for example. This notification may be transmitted by the communication unit 112 to the mobile device 180, and rendered as a visual or audio notification by the application 182 of the mobile device 180 on the interface 172 of the mobile device 180. In this way, the timing controller 114 may suggest alternative pick-up times and/or locations based on aspects related to the activity of the event at which the individual is attending).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, automatic calling of a parked vehicle to meet a user at a predetermined place within a parking structure/lot based on the current position of the user in relation to the pick-up location, as taught by Palviainen, continuously acquiring a position information from the user frontend and notifying the user frontend when the user frontend is within the vicinity of the preset pick-up area, as taught by Bai, as Palviainen and Bai are directed to vehicle automatically moving to a pick-up area to pick up a passenger (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using continuously acquiring a position information from the user frontend and notifying the user frontend when the user frontend is within the vicinity of the preset pick-up area and predictably applied it to Palviainen to determine an adjusted pick-up time associated with the pick-up of the individual based on the timing factor and determine a departure time for the autonomous pick-up of the individual based on the adjusted pick-up time ([0004], Bai).
Regarding claim 7 please see the rejection above with regarding claim 1, which is commensurate in scope to claim 7, with claim 1 being drawn to a system and claim 7 being drawn to a corresponding method. 
	
	Regarding claim 4, Palviainen teaches wherein the processor is further configured to notify the user frontend of a pick-up start of the autonomous driving vehicle (Fig. 2 and [0034] show that the autonomous driving (or Follow Me) mode 208 notifies the user the autonomous vehicle to be directed to drive to a selected exit of a smart space).
	
	Regarding claim 10 please see the rejection above with regarding claim 4, which is commensurate in scope to claim 10, with claim 4 being drawn to a system and claim 10 being drawn to a corresponding method.

	Regarding claim 6, Palviainen teaches wherein the vicinity of the preset-pick-up area includes at least a part of a moving path for the user to go to the pick-up space (Fig. 3, Exits 1-3 show a walking path for user to go to the pick-up space (Exits)). 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being obvious by Palviainen (WO2017180366A1) in view of Bai (US 20190163204A1) and further in view of Kunihiro (JPH0510046A). 
	
	Regarding claim 2, Palviainen as modified by Bai does not explicitly teach but Kunihiro teaches wherein the vicinity of the preset-pick-up area (Fig. 2, [0006] English Translation of Kunihiro, the multi-story car park is a connecting road 5 between the upper part of Hall 3 and the ground ) includes at least a part of a parking place-side elevator hall located on the same floor as the pick-up space of the parking place ([0005] English Translation, a multi-story parking lot having parking floors hierarchically, a plurality of annular floors are concentrically arranged around a central floor to form floors of each floor, A part of the central floor or the circular floor is configured to be rotatable, a hall is formed facing the outermost circular floor of each floor, and an elevator floor for automobile transportation is arranged in this hall so that it can be raised and lowered), and at least a part of another floor elevator hall where an elevator of the parking place-side elevator hall stops on a different floor from the parking place-side elevator hall ( [0006]-[0008] English Translation, one or two lifting floors 4 are arranged so as to be able to move up and down. When two lifting floors 4 are provided, a loading section 6 provided between the communication path 5 and the upper portion of the hall 3; providing an elevator floor that vertically transports the vehicle on the outside of the torus floor).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Kunihiro which teaches that a parking structure/lot can include an elevator and the hall surrounding such elevator with the automatic valet system of Palviainen as modified by Bai, as the system of Palviainen as modified by Bai is directed to the automatic calling of a parked vehicle to meet a user at a predetermined place within a parking structure/lot based on the current position of the user in relation to the pick-up location and one of ordinary skill in the art would have understood that a parking lot/parking structure can include multiple levels and an elevator and understood that a person may be located in or around the elevator when calling for the vehicle based on the teachings of Kunihiro and would have predictably applied the teachings of Kunihiro to improve the system of Palviainen as modified by Bai. 

	Regarding claim 8 please see the rejection above with regarding claim 2, which is commensurate in scope to claim 8, with claim 2 being drawn to a system and claim 8 being drawn to a corresponding method.

Claims 3, 9 and 11 are rejected under 35 U.S.C. 103 as being obvious by Palviainen (WO2017180366A1) in view of Bai (US 20190163204A1) and further in view of Seki (US 20190243368 A1). 
	
	Regarding claim 3, Palviainen as modified by Bai does not explicitly teaches but Seki teaches -2-Application Serial No.: 17/027,838 Docket No.: 94377-1135 08TMCT121202PA in a case where the user frontend is not located within the vicinity of the preset-pick-up area when the pick-up request is made, the processor is further configured to perform a pick-up reservation reception which receives the pick-up request as a reservation ([0087]-[0089] the distance to the pick-up area Ab can be calculated as the distance from the aforementioned parking spot to the pick-up area Ab; if “t1≤T1+margin α” does not hold (frontend is not located in the pick-up area or the near-pick-up area), the controller 11 does not instruct the vehicle to move to pick-up area until predicted user arrival time t1 satisfies “t1≤T1+margin α” (reservation)); and in a case where the user frontend is located within the vicinity of the preset-pick-up area after the pick-up reservation reception is performed, the processor is further configured to automatically receive the pick-up request ([0091]-[0092] if the condition “t1≤T1+margin α” ( frontend is located in the pick-up area or the near-pick-up area) is met, vehicle 2 is instructed to move to the pick-up area Ab at a timing that takes the predicted user arrival time t1 and the predicted vehicle arrival time T1 into consideration).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, automatic calling of a parked vehicle to meet a user at a predetermined place within a parking structure/lot based on the current position of the user in relation to the pick-up location, as taught by Palviainen as modified by Bai, performing a pick-up reservation, as taught by Seki, as Palviainen, Bai, and Seki are directed to vehicle automatically moving to a pick-up area to pick up a passenger (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a pick-up reservation and predictably applied it to Palviainen as modified by Bai to manage a movement start timing at which the vehicle to be called starts moving to the pick-up area on the basis of the predicted user arrival time ([0142], Seki). 

Regarding claim 9 please see the rejection above with regarding claim 3, which is commensurate in scope to claim 9, with claim 3 being drawn to a system and claim 9 being drawn to a corresponding method. 

	Regarding claim 11, Palviainen as modified by Bai teaches further comprising continuously receiving position information from the user frontend in response to receiving a user consent (Bai, [0023] acquiring position information (GPS) from the user frontend (mobile device 180); The mobile device 180 may include a GPS unit 170, an interface 172, one or more applications 182, 182′, a communication unit 184.The system 100 may also communicate with or receive information from a server 190 via the communication unit 112, [0042]-[0047]). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.	


/J.W./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666